            Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 1 of 21




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------- x
 JIA WANG LIN,
 on behalf of himself and others similarly situated

                                             Plaintiff,                Case No: 21-cv-07614

                                 v.

 CANADA GOOSE US, INC.
                                             Defendant.
 ---------------------------------------------------------------- x




                            NATIONWIDE CLASS ACTION
                                   COMPLAINT
                              JURY TRIAL DEMANDED



                                          TROY LAW, PLLC
                        Attorneys for the Plaintiff, and proposed Rule 23 Class
                                          John Troy (JT 0481)
                                    41-25 Kissena Blvd., Suite 103
                                          Flushing, NY 11355
                                        Tel: (718) 762-1324




COMPLAINT                                            1 of 21                                  TTroy
            Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 2 of 21




       Plaintiff JIA WANG LIN (hereinafter referred to as “Plaintiff”), on behalf of himself and

others similarly situated, by and through his attorneys, Troy Law, PLLC, hereby brings this

complaint against Defendant CANADA GOOSE US, INC. (hereinafter “Defendant”).

                                        INTRODUCTION

       1.       This action is brought by Plaintiff JIA WANG LIN, on behalf of himself and on

behalf of proposed class (the “Class”), as more fully defined below, of similarly situated

consumers throughout the United States to redress the pervasive pattern of fraudulent, deceptive

and otherwise improper advertising, sales, and marketing practices that Defendant continues to

engage of its clothing products throughout the State of New York and throughout the country

Canada Goose products (collectively, the “Products”).

       2.       Discovery may reveal that additional products are similarly misrepresented and

Plaintiffs reserves the right to add them to the definition of the “Products.”

                                 JURISDICTION AND VENUE

       3.       This Court has original jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. § 1332(d), the Class Action Fairness Act.

       4.       The proposed Class involves more than 100 individuals.

       5.       A member of the proposed Class is a citizen of a state different from the Defendant,

and the amount of controversy, in the aggregate, exceeds the sum of $5,000,000 exclusive of

interest and costs.

       6.       A member of the proposed Class is a citizen of a state different from the Defendant,

and the amount of controversy, in the aggregate, exceeds the sum of $5,000,000 exclusive of

interest and costs.

       7.       Venue is proper in this district under 28 U.S.C. §1391, because a substantial part

of the events and omissions giving rise to the claims occurred in this district.


COMPLAINT                                      2 of 21                                         TTroy
             Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 3 of 21




        8.       Specifically, Defendant CANADA GOOSE US, INC. has purposely availed itself

of the New York consumer market, and distributes the Products to locations at and throughout

New York, where the Products are purchased by thousands of consumers each day.

        9.       Plaintiff JIA WANG LIN purchased the Products from a retail location within the

District.

        10.      Plaintiff JIA WANG LIN is, and at all times relevant to this action has been, a

resident and citizen of New York, domiciled in New York.

                                          DEFENDANT

        11.      Corporate Defendant CANADA GOOSE US, INC. is a foreign business

corporation organized under the laws of Delaware, with a principal office in New York.

        12.      Plaintiff JIA WANG LIN, and members of the nationwide Class justifiably relied

on Defendant’s representations that the Product would be identical in all material respects at each

point of distribution.

                                    STATEMENT OF FACTS

        13.      CANADA GOOSE US, INC. manufactures clothing products, the majority of

which contain down. Defendant advertised and falsely claimed that “Our down blends all contain

Canadian Hutterite down, which is among the highest quality Canadian down available, enabling

us to manufacture lighter jackets without sacrificing warmth.”

        14.      “Hutterite” refers to a group of Christian communities largely in Canada with a

reputation for raising excellent geese.

        15.      The undue emphasis on the Hutterite origin of the down as an indicator of its

thermal performance has no factual basis.

        16.      A down’s thermal performance is tied only to the lifespan of the species to which

the bird from which it is plucked belongs, and the maturity of the individual bird before it is


COMPLAINT                                     3 of 21                                         TTroy
            Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 4 of 21




plucked, and not (within a given species) tied to how or by whom the bird is raised.

       17.      Therefore, Hutterite goose husbandry would make no difference one way or the

other to the quality of the down obtained from a given species of goose.

       18.      However, geese typically live longer than, and are plucked later than, ducks.

Mountain Warehouse, a reputable retailer of down jackets, advises consumers that “[g]oose down

is regarded as the warmest and lightest, but duck down or jackets that use a combination are often

much cheaper and still keep you very warm.” (https://www.mountainwarehouse.com/us/expert-

advice/down-jacket-guide/)

       19.      According to a Chinese government report of its investigation into Canada Goose

products, goose down accounted for only 16.8%, while duck down accounted for 83.2%, of the

down used in 190 down jackets sampled.

       20.      Accordingly, CANADA GOOSE US, INC. is not in fact using the “highest quality”

materials, but is largely using substandard materials with inferior thermal performance.

       21.      Plaintiff, and upon information and belief the Class members, was misled by the

representation that CANADA GOOSE US, INC. uses the “highest quality” products, combined

with the representation that its products contain Hutterite down, the company’s name, and the

company’s logo (a stylized representation of the Arctic ocean, surrounded by the words

“CANADA GOOSE” and “ARCTIC PROGRAM”), and the products being advertised as

“Extreme Weather Outerwear.” These elements together gave Plaintiff the false impression that

the products contain entirely or largely goose down and so would be exceptionally warm.

       22.      Because of CANADA GOOSE US, INC.’s false and misleading advertising,

Plaintiff purchased two CANADA GOOSE US, INC. down jackets, one for himself and one for

his wife, each costing about $1,050.00 in or around 2019 at Canada Goose's New York store in




COMPLAINT                                    4 of 21                                         TTroy
            Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 5 of 21




SoHo at 101 Wooster Street, New York, NY 10012 and Saks Fifth Avenue at 611 5th Avenue,

New York, NY 10022.

       23.      Comparable down jackets containing similar proportions of duck and goose down

retail for approximately $100.00 to $200.00.

       24.      Plaintiff, and the class members, paid substantial premiums of over $800.00 per

jacket based on the false impression created by Defendant’s advertising.

       25.      Consumers seek, and will pay a premium for, down jackets that are exceptionally

warm, or of high quality.

       26.      Consumers lack the ability to test or independently ascertain the accuracy of a brand

name and label, especially at the point of sale. Reasonable consumers must and do rely on the

company to honestly report the nature of a product’s characteristics.

       27.      By deceiving consumers about its Products, Canada Goose is able to sell a greater

volume of the Products, to charge higher prices for the Products, and to capture market share away

from competing products, thus increasing its own sales and profits.

       28.      Because Defendants’ labeling and advertising of the Products tend to mislead and

are materially deceptive about the true nature, quality, source, of the Products, Plaintiff LIN brings

this deceptive advertising case on behalf of himself and all others similarly situated and seeks

monetary and injunctive relief, including an order to halt Defendant’s false marketing, labeling

and sale of its products.

                               CLASS ACTION ALLEGATIONS

       29.      Plaintiff brings this lawsuit, both individually and as a class action on behalf of

similarly situated purchasers of the Products pursuant Rules 23(a) and 23(b)(3) of the Federal

Rules of Civil Procedure. The proposed Class is defined as:

                All persons in the United States who purchased Canada Goose


COMPLAINT                                      5 of 21                                           TTroy
            Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 6 of 21




                Products.

Excluded from the proposed Class are Defendant, its respective officers, directors and employees,

any entity that has a controlling interest in Defendant, and all of its respective employees, affiliates,

legal representatives, heirs, successors, or assignees. Also excluded from membership in the Class

is any Judge or Magistrate presiding over this action and members of their family. Any claims for

personal injury or consequential damages, not otherwise permitted under the facts pled herein, are

excluded.

        30.     Plaintiff also seeks certification, to the extent necessary or appropriate, of a subclass

of individuals who purchased the Products in the State of New York, (the “New York Subclass”).

        31.     The Class and New Jersey subclass shall be referred to collectively throughout the

Complaint as the Class.

        32.     Plaintiff reserves the right to amend the Class definition as necessary.

        33.     The Class is properly brought and should be maintained as a class action under Rule

23(a), satisfying the class action prerequisites of numerosity, commonality, typicality, and

adequacy because:

Numerosity

        34.     Although the exact number of Class Members is uncertain and can only be

ascertained through appropriate discovery, the number is great enough such that joinder is

impracticable. The disposition of the claims of these Class Members in a single action will provide

substantial benefits to all parties and to the Court. The Class Members are readily identifiable from

information and records in Costco’s possession, custody, or control.

        35.     While the exact number of Class members is presently unknown and can only be

ascertained through discovery, Plaintiff believes that there are thousands of Class members based




COMPLAINT                                       6 of 21                                             TTroy
            Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 7 of 21




upon the fact that Costco is one of the largest, if not the largest, retailers in the world, with around

seven hundred and forty nine (749) retail warehouses.

Commonality

        36.     There are questions of law and fact common to the Class, which predominate over

any individual issues, including:

                a.     Whether Defendant is responsible for the conduct alleged herein which

        was uniformly directed at all consumers who purchased the Products;

                b.     Whether Defendant’s Products’ “Canadian Hutterite down” claims are

        materially deceptive;

                c.     Whether Defendant’s Products’” claims concerning its down content is

        materially deceptive;

                d.     Whether Defendant represented that charged a premium or was otherwise

        unjustly enriched through a gain of market share for its Product;

                e.     Whether Defendant’s conduct constitutes a breach of express warranty

        and/or implied warranty;

                f.     Whether Defendant’s claims regarding its Product are deceptive or

        misleading;

                g.     Whether Defendant engaged in false, deceptive and/or misleading

        advertising;

                h.     Whether Defendant’s conduct as alleged herein violates the consumer

        fraud statutes of the various States and the District of Columbia;

                i.     Whether Plaintiff and Class members have sustained monetary loss and

        the proper measure of that loss;

                j.     Whether Plaintiff and Class members are entitled to declaratory and


COMPLAINT                                       7 of 21                                            TTroy
            Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 8 of 21




       injunctive relief; and

                k.     Whether Defendant was unjustly enriched.

Typicality

       37.      Plaintiff’s claims are typical of those claims which could be alleged by any member

of the Class, and the relief sought is typical of the relief that would be sought by each member of

the Class in separate actions.

       38.      All the Class members were subject to the same corporate practices of Defendants,

as alleged herein, Defendants’ corporate wide policies and practices affected all Class members

similarly, and Defendants benefited from the same type of unfair and/ or wrongful acts as to each

Class member.

       39.      Plaintiff and other Class members sustained similar losses, injuries and damages

arising from the same unlawful policies, practices and procedures.

Adequacy

       40.      Plaintiff is able to fairly and adequately protect the interests of the Class and have

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced

and competent representing Plaintiff in both class action and consumer fraud cases.

Superiority

       41.      A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of consumer fraud litigation where

individual Class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a large number of similarly situated

persons to prosecute their common claims in a single forum simultaneously, efficiently, and

without the unnecessary duplication of efforts and expenses that numerous individual actions

engender. Because the losses, injuries, and damages suffered by each of the individual Class


COMPLAINT                                      8 of 21                                           TTroy
            Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 9 of 21




members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. Further, important public interests will be served

by addressing the matter as a class action. The adjudication of individual litigation claims would

result in a great expenditure of Court and public resources; however, treating the claims as a class

action would result in a significant saving of these costs. The prosecution of separate actions by

individual members of the Class would create a risk of inconsistent and/or varying adjudications

with respect to the individual members of the Class, establishing incompatible standards of

conduct for Defendants and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the Court

can, and is empowered to, fashion methods to efficiently manage this action as a class action.

       42.      Unless a class is certified, Defendant will retain monies received as a result of its

conduct that was wrongfully taken from Plaintiff and proposed Class members. Unless an

injunction is issued, Defendant will continue to commit the violations alleged, and the members

of the proposed Class and the general public will continue to be misled.

       43.      Accordingly, this Class is properly brought and should be maintained as a class

action under Rule 23(b)(3) because questions of law or fact common to Class Members

predominate over any questions affecting only individual members, and because a class action is

superior to other available methods for fairly and efficiently adjudicating this controversy.

                                   STATEMENT OF CLAIMS

                                           COUNT I.
         [Violation of the Consumer Fraud and Deceptive Trade Practices Acts of the New
                                          York GBL §349
                  brought on behalf of Plaintiffs and proposed New York subclass]



COMPLAINT                                      9 of 21                                          TTroy
         Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 10 of 21




        44.     Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        45.     New York General Business Law Section 349 (“GBL § 349”) declares unlawful

“[d]eceptive acts or practices in the conduct of any business, trade, or commerce or in the

furnishing of any service in this state . . .”

        46.     The conduct of Defendant alleged herein constitutes recurring, “unlawful”

deceptive acts and practices in violation of GBL § 349, and as such, Plaintiffs and the New York

Subclass Members seek monetary damages and the entry of preliminary and permanent injunctive

relief against Defendant, enjoining it from inaccurately describing, labeling, marketing, and

promoting the Products.

        47.     There is no adequate remedy at law.

        48.     Defendant misleadingly, inaccurately, and deceptively presents its Product to

consumers, including Plaintiff.

        49.     Plaintiff and the New York Subclass Members have been injured inasmuch as they

paid a premium for products that contain material misrepresentations.

        50.     Accordingly, Plaintiff and the New York Subclass Members received less than

what they bargained and/or paid for.

        51.     Defendant’s advertising and Products’ packaging and labeling induced the Plaintiff

and the New York Subclass Members to buy Defendant’s Products and to pay a premium price for

them.

        52.     Defendant’s deceptive and misleading practices constitute a deceptive act and

practice in the conduct of business in violation of New York General Business Law §349(a) and

Plaintiff and the New York Subclass Members have been damaged thereby.




COMPLAINT                                        10 of 21                                      TTroy
         Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 11 of 21




        53.      As a result of Defendant’s recurring, “unlawful” deceptive acts and practices,

Plaintiff and the New York Subclass Members are entitled to monetary, compensatory, treble and

punitive damages, injunctive relief, restitution and disgorgement of all moneys obtained by means

of Defendant’s unlawful conduct, interest, and attorneys’ fees and costs.



                                             COUNT II.
              [Violation of the Consumer Fraud and Deceptive Trade Practices Acts of the
                                 Various States and District of Columbia
                            brought on behalf of Plaintiff and proposed class]

        54.      Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

fully set forth herein.

        55.      Plaintiff brings Count I individually, and on behalf of all similarly situated residents

of each of the 50 states and the District of Columbia for violations of the respective statutory

consumer protection laws, as follows:

              a. the Alabama Deceptive Trade Practices Act, Ala.Code 1975, § 8–19–1, et seq.;

              b. the Alaska Unfair Trade Practices and Consumer Protection Act, AS §45.50.471, et
                  seq.;

              c. the Arizona Consumer Fraud Act, A.R.S §§ 44-1521, et seq.;

              d. the Arkansas Deceptive Trade Practices Act, Ark.Code §§ 4-88-101, et seq.;

              e. the California Unfair Competition Law, Bus. & Prof. Code §§17200, et seq. and
                   17500 et seq.; and the California Consumers Legal Remedies Act, Civil Code
                   §1750, et seq.;

              f. the Colorado Consumer Protection Act, C.R.S.A. §6-1-101, et seq.;

              g. the Connecticut Unfair Trade Practices Act, C.G.S.A. § 42-110, et seq.;

              h. the Delaware Consumer Fraud Act, 6 Del. C. § 2513, et seq.;

              i. the D.C. Consumer Protection Procedures Act, DC Code § 28-3901, et seq.;




COMPLAINT                                       11 of 21                                            TTroy
        Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 12 of 21




            j. the Florida Deceptive and Unfair Trade Practices Act, FSA § 501.201, et seq.;

            k. the Georgia Fair Business Practices Act, OCGA § 10-1-390, et seq.;

            l. the Hawaii Unfair Competition Law, H.R.S. § 480-1, et seq.;

            m. the Idaho Consumer Protection Act, I.C. § 48-601, et seq.;

            n. the Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS
                501/1 et seq.;

            o. the Indiana Deceptive Consumer Sales Act, IN ST § 24-5-0.5-2, et seq.;

            p. the Iowa Private Right of Action for Consumer Frauds Act, Iowa Code Ann. §
                714H.1, et seq.;

            q. the Kansas Consumer Protection Act, K.S.A. § 50-623, et seq.;

            r. the Kentucky Consumer Protection Act, KRS 367.110, et seq.;

            s. the Louisiana Unfair Trade Practices and Consumer Protection Law,
                 LSAR.51:1401, et seq.;

            t. the Maine Unfair Trade Practices Act, 5 M.R.S.A. § 205-A, et seq.;

            u. the Maryland Consumer Protection Act, MD Code, Commercial Law, §13-301, et
                seq.;

            v. the Massachusetts Regulation of Business Practices for Consumers Protection Act,
                M.G.L.A. 93A, et seq.;

            w. the Michigan Consumer Protection Act, M.C.L.A. 445.901, et seq.;

            x. the Minnesota Prevention of Consumer Fraud Act, Minn. Stat. § 325F.68, et seq.;

            y. the Mississippi Consumer Protection Act, Miss. Code Ann. § 75-24-1, et seq.

            z. the Missouri Merchandising Practices Act, V.A.M.S. § 407, et seq.;

            aa. the Montana Unfair Trade Practices and Consumer Protection Act of 1973, Mont.
                Code Ann. § 30-14-101, et seq.;

            bb. the Nebraska Consumer Protection Act, Neb.Rev.St. §§ 59-1601, et seq.;

            cc. the Nevada Deceptive Trade Practices Act, N.R.S. 41.600, et seq.;




COMPLAINT                                    12 of 21                                          TTroy
        Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 13 of 21




            dd. the New Hampshire Regulation of Business Practices for Consumer Protection,
                N.H.Rev.Stat. § 358-A:1, et seq.;

            ee. the New Jersey Consumer Fraud Act, N.J.S.A. 56:8, et seq.;

            ff. the New Mexico Unfair Practices Act, N.M.S.A. §§ 57-12-1, et seq.;

            gg. the New York Consumer Protection from Deceptive Acts and Practices, N.Y.
                GBL (McKinney) § 349, et seq.;

            hh. the North Carolina Unfair and Deceptive Trade Practices Act, N.C. Gen Stat. §
                75-1.1, et seq.;

            ii. the North Dakota Consumer Fraud Act, N.D. Cent.Code Chapter 51-15, et seq.;

            jj. the Ohio Consumer Sales Practices Act, R.C. 1345.01, et seq.;

            kk. the Oklahoma Consumer Protection Act, 15 O.S.2001, §§ 751, et seq.;

            ll. the Oregon Unlawful Trade Practices Act, ORS 646.605, et seq.;

            mm. the Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73 P.S.
              § 201-1, et seq.;

            nn. the Rhode Island Deceptive Trade Practices Act, G.L.1956 § 6-13.1-5.2(B), et
                seq.;

            oo. the South Carolina Unfair Trade Practices Act, SC Code 1976, §§ 39-5-10, et
                seq.;

            pp. the South Dakota Deceptive Trade Practices and Consumer Protection Act, SDCL
                § 37-24-1, et seq.;

            qq. the Tennessee Consumer Protection Act, T.C.A. § 47-18-101, et seq.;
            rr. the Texas Deceptive Trade Practices-Consumer Protection Act, V.T.C.A., Bus. &
                 C. § 17.41, et seq.;

            ss. the Utah Consumer Sales Practices Act, UT ST § 13-11-1, et seq.;

            tt. the Vermont Consumer Fraud Act, 9 V.S.A. § 2451, et seq.;

            uu. the Virginia Consumer Protection Act of 1977, VA ST § 59.1-196, et seq.;

            vv. the Washington Consumer Protection Act, RCWA 19.86.010, et seq.;

            ww. the West Virginia Consumer Credit and Protection Act, W.Va.Code §46A-1-



COMPLAINT                                    13 of 21                                         TTroy
         Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 14 of 21




                101, et seq.;

             xx. the Wisconsin Deceptive Trade Practices Act, Wis. Stat. § 100.18, et seq.; and

             yy. the Wyoming Consumer Protection Act, WY ST § 40-12-101, et seq.

       56.      Defendant’s foregoing misrepresentations and omissions regarding the nature of its

Product, are deceptive and/or unfair acts or practices prohibited by the consumer fraud statutes set

forth above.

       57.      Defendant intended to be deceptive and/or unfair to Plaintiff and the proposed Class

by intentionally making the foregoing false and misleading statements and omitting accurate

statements as alleged above, because had Defendant provided accurate information, Plaintiff and

the proposed Class members would not have purchased the Product and paid a premium price to

Dunkin’ Donut’s classic sandwiches.

       58.      Defendant’s practice of creating, approving and distributing advertising for Product

that contained false and misleading representations regarding the nature of its Product for the

purpose of selling them to Plaintiff and the proposed Class, as alleged in detail supra, is both an

unfair act and deceptive practice prohibited by the foregoing statutes.

       59.      Defendant intended to be deceptive and unfair to Plaintiff and the proposed Class

through its unlawful representations.

       60.      Defendant intended that Plaintiff and the proposed Class members rely on

Defendant’s misrepresentations as to the nature of its Product and Defendant omitted to disclose

to or notify Plaintiff and the proposed Class.

       61.      Plaintiff   and the     proposed     Class   members   justifiably   relied on the

misrepresentations and omissions to their detriment by purchasing the Dunkin’ Donut Product

after seeing Defendant’s advertising.




COMPLAINT                                        14 of 21                                      TTroy
         Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 15 of 21




       62.       Had Plaintiff and the proposed Class members known the truth, they would not

have purchased the Product at a premium.

       63.       The above-described deceptive and unfair acts and practices were used or employed

in the conduct of trade or commerce, namely, the sale of the Product to Plaintiff and the proposed

Class members.

       64.       Pursuant to the aforementioned states’ unfair and deceptive practices laws, Plaintiff

and Class Members are entitled to recover compensatory damages, restitution, punitive and special

damages including but not limited to treble damages, reasonable attorneys’ fees and costs and other

injunctive or declaratory relief as deemed appropriate or permitted pursuant to the relevant law.



                                          COUNT III.
                                     [Unjust Enrichment
                       brought on behalf of Plaintiffs and proposed Class]

       65.       Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

       66.       Plaintiff and members of the class conferred benefits on Defendants by purchasing

the Products at a premium price.

       67.       Defendant has knowledge of such benefits.

       68.       By engaging in the conduct described above, Defendant has unjustly enriched itself

and received a benefit at the expense of Plaintiff and the other members of the Class.

       69.       Defendant appreciated the benefit and it would be inequitable for Defendant to

retain this benefit because Defendant engaged in deceptive practices and false advertising, as fully

alleged above.




COMPLAINT                                      15 of 21                                          TTroy
         Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 16 of 21




       70.     Plaintiff and members of the Class were unjustly deprived of payments because

they would not have purchased, or would have purchased less of, or would have paid less for, the

Products if the true facts had been known.

       71.     Because it would be unjust and inequitable for Defendant to retain payments

Plaintiffs and the Class made for Defendant’s Products or to retain the price premium they charge

for the Products, Plaintiffs and members of the Class are entitled to restitution for Defendant’s

unjust enrichment.

                                      COUNT IV.
[Violation of the Magnuson-Moss Warranty Federal Trade Commission Improvement Act,
                                 15 U.S.C. § 2301 et seq.
                    brought on behalf of Plaintiff and proposed Class]

       72.     Plaintiff brings this claim on behalf of the other members of the Class for violation

of the Magnuson-Moss Warranty-Federal Trade Commission Improvement Act, 15 U.S.C. § 2301

et seq. (the “Magnuson-Moss Act”).

       73.     Upon certification, the Class will consist of more than 100 named Plaintiffs.

       74.     The Magnuson-Moss Act provides that “a consumer who is damaged by the failure

of a supplier, warrantor, or service contractor to comply with any obligation under [the Magnuson-

Moss Act], or under a written warranty, implied warranty, or service contract, may bring suit for

damages and other legal equitable relief.” 15 U.S.C. § 2310(d)(1).

       75.     At all relevant times, Plaintiff and Class members were “consumers” as that term

is defined in 15 U.S.C. § 2301 (3).

       76.     At all relevant times, Defendant was a “supplier,” as that term is defined in 15

U.S.C. § 2301(4), because it was a “person engaged in the business of making a consumer product

directly or indirectly available to consumers.”




COMPLAINT                                    16 of 21                                          TTroy
         Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 17 of 21




       77.      At all relevant times, Defendant was a “warrantor,” as that term is defined in 15

U.S.C. §2301(5), because it was a “supplier or other person who gives offers to give a written

warranty or who is or may be obligated under an implied warranty.”

       78.      The Products that Plaintiff and the Class members purchased were “consumer

products,” as that term is defined in 15 U.S.C. § 2301(6), because the Products were “tangible

personal property which is distributed in commerce and which is normally used or personal, family,

or household purposes.”

       79.      By reason of Defendant’s breach of its express warranties regarding the Product,

Defendant has caused economic damage to Plaintiff and the Class members and has violated the

statutory rights due to them under the Magnuson-Moss Act.

       80.      As a direct and proximate result of the foregoing, Plaintiff and the proposed Class

have been damaged in an amount to be determined at trial.

                                            COUNT V.
                                     [Negligent Misrepresentation
                           brought on behalf of Plaintiff and proposed Class]

       81.      Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

       82.      Defendants, directly or through their agents and employees, made false

representations, concealments, and nondisclosures to Plaintiffs and members of the class.

       83.      In making the representations of fact to Plaintiffs and members of the class

described herein, Defendants have failed to fulfill their duty to disclose the material facts set forth

above. The direct and proximate cause of this failure to disclose was Defendant’s negligence and

carelessness.




COMPLAINT                                      17 of 21                                           TTroy
          Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 18 of 21




         84.   Defendants, in making the misrepresentations and omissions, and in doing the acts

alleged above, knew or reasonably should have known that the representations were not true.

Defendants made and intended the misrepresentations to induce the reliance of Plaintiff and

members of the class.

         85.   Plaintiffs and members of the class relied upon these false representations and

nondisclosures by Defendants when purchasing the Products, which reliance was justified and

reasonably foreseeable.

         86.   As a result of Defendant’s wrongful conduct, Plaintiff and members of the class

have suffered and continue to suffer economic loses and other general and specific damages,

including but not limited to the amounts paid for the Products, and any interest that would have

been accrued on those monies, all in an amount to be determined according to proof at the time of

trial.

         87.   As a direct and proximate result of the foregoing, Plaintiff and the proposed Class

have been damaged in an amount to be determined at trial.



                                           COUNT VI.
                           [Breach of Implied Warranty of Merchantability
                          brought on behalf of Plaintiff and proposed Class]

         88.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

         89.   Defendant is in the business of manufacturing, distributing, marketing and

advertising the above listed products.

         90.   Under the Uniform Commercial Code’s implied warranty of merchantability, the

Defendant warranted to Plaintiff and Class Members that the Products include Angus “Steak”.




COMPLAINT                                   18 of 21                                         TTroy
         Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 19 of 21




       91.     Defendant breached the implied warranty of merchantability in that Defendant’s

Products’ ingredients deviate from the label and product description, and reasonable consumers

expecting a product that conforms to its label would not accept the Defendant’s Products.

       92.     The inability of the Defendant’s Products to meet the label description was wholly

due to the Defendant’s fault, and was solely due to the Defendant’s manufacture and distribution

of the Products to the public.

       93.     As a result of the foregoing, Plaintiff and Class Members have been damaged in

the amount paid for the Defendant’s Products, together with interest thereon from the date of

purchase.

                                          COUNT VII.
                               [Breach of Implied Warranty of Fitness
                           brought on behalf of Plaintiff and proposed Class]

       94.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

       95.     Defendant knew or had reason to know that the Plaintiff and other Class Members

were buying its Products with the specific purpose of buying products that contained premium

Angus “steak”.

       96.     Plaintiff and the other Class Members, intending to eat a premium meat product,

relied on the Defendant in selecting its Products to fit their specific intended use.

       97.     Defendant held itself out as having particular knowledge of the Defendant’s

Products’ ingredients.

       98.     Plaintiff’s and Class Members’ reliance on Defendant in selecting Defendant’s

Products to fit their particular purpose was reasonable given Defendant’s claims and

representations in its advertising, packaging and labeling concerning the Products’ ingredients.




COMPLAINT                                     19 of 21                                        TTroy
         Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 20 of 21




       99.     Plaintiff and the other Class Members’ reliance on Defendant in selecting

Defendant’s Products to fit their particular use was reasonable given Defendant’s particular

knowledge of the Products it manufactures and distributes.

       100.    As a result of the foregoing, Plaintiff and Class Members have been damaged in

the amount paid for the Defendant’s Products, together with interest thereon from the date of

purchase.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself, and on the behalf of the Class,

respectfully requests that this Court enter a judgment providing the following relief:

               a)      Finding that this action satisfies the prerequisites for maintenance as a

       class action set forth in Fed. R. Civ. P. 23, and certifying the Class defined herein;

               b)      Designating Plaintiff as representative of the Class or the respective

       Subclass, and their undersigned counsel as Class Counsel;

               c)      Entering judgment in favor of Plaintiff and the Class and against

       Defendant;

               d)      Enjoining Defendant’s illegal conduct alleged herein and ordering

       disgorgement of any of its ill-gotten gains;

               e)      Awarding Plaintiff and the Class restitution and any other equitable relief

       that may be appropriate;

               f)      Awarding Plaintiff and the Class statutory damages in the maximum

       amounts provided by the law;

               g)      Awarding Plaintiff and the Class punitive damages in accordance with

       proof and in amount consistent with applicable precedent;


COMPLAINT                                     20 of 21                                             TTroy
        Case 1:21-cv-07614-LGS Document 1 Filed 09/12/21 Page 21 of 21




             h)      Finding that this action satisfies the prerequisites for maintenance as a

      class action set forth in Fed. R. Civ. P. 23, and certifying the Class defined herein;

             i)      Such other and further legal and equitable relief as this Court deems

      necessary, just, and proper.

                                 JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.

Dated: Flushing, NY
       September 12, 2021

                                                  TROY LAW, PLLC
                                                  Attorneys for the Plaintiff, and potential Rule 23
                                                  Class

                                                   /s/ John Troy
                                                  John Troy
                                                  Tiffany Troy




COMPLAINT                                   21 of 21                                             TTroy
